Le Grand, O. L,
delivered the opinion of this court.
We regard the principal question involved in this case as having been settled by the decision pronounced in Miles vs. Knott’s Lessee, 12 G. & J., 443. The only difference, so far as the rights of the parties are concerned, between that case and this, if any, consists in the fact, that there was no question of infancy in that case, whilst there is in the present one.
We think this circumstance unimportant. In that case the court fully adopt the doctrine of the case of Jackson vs. Robbins, 16 Johnson, 582, which approves of the principle enforced by Lord Chancellor Redesdale, in the case of Bennett vs. Hamill, 2 Sch. & Lef., 566; and the same affirmation is given to it in Manahan & Gorman vs. Sammon, 3 Md. Rep., 471. The substance of the opinion of Lord Redesdate, on this point, is thus given by Chancellor Kent: “A man died leaving a widow and an infant son, and his judgment creditors, in collusion, as was supposed, with the widow, filed a bill in chancery to have the infant’s estate sold, and the widow appeared for herself 'and as guardian for her infant son, and a decree was obtained. Under that decree certain freehold and leasehold premises were sold, which came by purchase, for a valuable consideration, to the defendant, who expended large sums in improvements. •When the infant came of age, he filed his bill to set aside the decree and sale under it, as irregular and erroneous, and one ground of the allegation was, that he had no day given him by the decree, after he came of age, to show cause against it. The chancellor admitted that there were irregularities in the proceedings, which he pointed out, and that the decree was erroneous, inasmuch as the infant ought to have had a day to show, cause against the decree when he came of age. But he held that this was not to affect the purchaser’s title. It woqld *135be too much, he thought, to say, that a purchaser, undef a decree of that description, could be bound to look into all these circumstances, and go through all the proceedings from the beginning to the end.” In the case of Tomlinson's Lessee vs. Devore, 1 Gill, 345, it was held, that upon a judgment, execution and sale, the title to land passes, though the defendant in the judgment was a lunatic at the lime of its rendition, courts of justice guarding and maintaining with jealous vigilance the titles of purchasers acquired under judicial sales. Although, as authority, the case in 16 Johnson has been questioned elsewhere, it is the law of this State, and particularly of this case; the reason on which it rests is recognized in Trail vs. Snouffer, 6 Md. Rep., 308. See also 23 Mississippi, 496.
(Decided July 15th, 1859.)
There is no doubt, that to enable the sheriff to sell land, and vest a valid title in the purchaser, a seizure is indispensable, and that without a valid seizure the purchaser acquires no title. Waters, et al., vs. Duvall, 11 G. & J., 37. But this-principle, in our judgment, ought not to have any disastrous influence on the title of the appellee. We think the names “Penryn" and “Pennyrine" should be regarded, in the absence of all proof to show they belong to different tracts of land, as applicable to the same, and as idem sonans.
Although we are of opinion the prayer granted by the court is too general in its language, we yet affirm the judgment, because it is manifest the appellants could derive no advantage from a procedendo, the real and substantial question' being the validity of the title of the defendant,

Judgment affirmed*

Eccleston, J., dissented.